Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Rodrigues on 4/26/21.

The application has been amended as follows: 

In each of claims 1-6, delete the third word “composition”.
Furthermore, in claim 1 add to the first line after “foam”, “manufactured from a foam composition” Furthermore, in claim 1, in the 7th line delete “a” from the phrase “where a foam” and replace with “the”.  
In claim 6 line 2, delete “a” in the phrase “agent is a azodicarbonamide” and replace with “an”. 
In claim 8 delete “composition” from line 1.
In claim 10 delete “composition” from line 1. In line 5 delete “the” in the phrase “form the foam composition” and replace with “a”. In line 7 delete “a” in the phrase “form a foam” and replace with “the”. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The following statement was provided for previous claim 7, now incorporated as a foam in independent claim 1. US 20150225526 by 
The instant specification states that the tear strength is affected by “degree or level of blockiness” (instant publication paragraph 70). The instant specification describes these blocks as highly linear with little or no long chain branching (instant publication paragraph 70). Tu describes very low long chain branching, specifically 0.02-3 long chain branches per 1000 carbons (paragraph 24), but does not describe “degree or level of blockiness”. This also comes into play with regard to the instant tensile strength. The instant specification states that the tensile strength is affected by the alpha-olefin distribution, in blocks (instant publication paragraph 78), to which Tu is silent. 
Given that these properties are affected by the level of blockiness, which Tu does not report, one of ordinary skill may not reasonably expect the resultant foam properties to overlap in the narrow ranges claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-11, directed to the process of making or using an allowable product, previously are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/30/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 10-11 describe making the foam of claim 1 and are allowable for the same reasons as claim 1, listed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766